DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 06/23/2021.
	Claims 1-15 are pending.

Response to Arguments
Applicant’s arguments filed on 06/23/2021 have been fully considered and are persuasive.  
Claims 1-15 are allowed.
The discovered prior art do not teach or suggest the limitations of “assigning a set of scan time values corresponding to the directory-specific scan time attributes for a set of directories within the set of file system directories, the set of directories having been scanned for software and a scan duration being assigned to each directory according to an actual scan time of each directory as the scan time value; causing a software scan process not to scan the subset of directories based on the assigned scan time values indicating less that the threshold amount of software”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Brown (USPGUB 2011/0302650) discloses a method for determining to initiate storage device scans based on a record of existing scans of the storage device. A record of existing scans of the storage device is maintained that includes an entry for each scan initiated by one of a plurality of scanning estimated duration for completing the scan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193